Citation Nr: 1046514	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-49 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with 
active service from February 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which granted service connection for PTSD.  
A 30 percent evaluation was assigned, effective March 3, 2005.  
The Veteran disagreed with the assigned evaluation and initiated 
this appeal.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the North Little Rock RO in August 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

The Board notes that the Veteran has alleged inability to retain 
employment partly due to his service-connected PTSD.  Although 
this issue has not been developed by the RO, the United States 
Court of Appeals for Veterans Claims (Court) has held that a TDIU 
claim is part of an increased rating claim when such a claim is 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Board will address the TDIU issue in the remand 
section that follows the Board's decision below.

Additional evidence was associated with the claims file 
subsequent to the issuance of the statement of the case (SOC) in 
December 2009.  Because the evidence is not pertinent to the 
issue decided herein or is repetitive of evidence already of 
record, a remand to the agency of original jurisdiction (AOJ) for 
a supplemental statement of the case (SSOC) is not required.  See 
38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010).

In April 2010, the Veteran submitted a claim for an increased for 
his service-connected pulmonary asbestosis.  This claim has not 
been adjudicated by the AOJ.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has 
been manifested by symptoms that include hypervigilence, anxiety 
and panic, irritability, impaired memory, anger, difficulty 
concentrating, exaggerated startle response, isolation, 
avoidance, flashbacks, nightmares, and sleep impairment, which 
have resulted in occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

Since the award of service connection, the criteria for an 
initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.21, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim for an increased rating.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court 
has held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's PTSD claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in June 2005 fully satisfied the duty to notify provisions 
concerning his claim of service connection for PTSD.  He was 
informed of the types of evidence that could substantiate his 
claim, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his PTSD and informed that VA was 
responsible for obtaining any federal records, VA records, and a 
medical examination, if necessary.  Additionally, a letter to the 
Veteran dated in April 2007 provided him with sufficient 
notification of the Court's decision in Dingess, outlining how VA 
determines disability ratings and effective dates.  This letter 
was sent prior to the grant of service connection for PTSD and 
the assignment of the initial rating.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in May 
2009 in connection with the claim decided herein.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected PTSD 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95 (Apr. 7, 1995).  The May 2009 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The May 2009 VA examiner reviewed the 
Veteran's complete VA claims file, recorded his subjective 
complaints and the objective findings.  As such, the Board 
concludes that the May 2009 VA examination is adequate for the 
purposes of this decision; that is, it provides sufficient 
evidence by which to evaluate the Veteran's PTSD in the context 
of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); see also 38 C.F.R. § 4.2 (2010).  

Analysis

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as is the case for the 
claim on appeal, the question for consideration is the propriety 
of the initial evaluation assigned, consideration of the medical 
evidence since the effective date of the award of service 
connection and consideration of the appropriateness of a staged 
rating are required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Initially, the Board notes that the record on appeal demonstrates 
that, in addition to PTSD, the Veteran has been diagnosed with 
bipolar disorder.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and that which is attributed to a service-connected 
disability in the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996)).  In the present case, the 
only medical record which does so is the May 2009 VA examination 
report, in which the VA examiner observes the Veteran's prior 
bipolar disorder diagnosis and comments that the symptomatology 
contained within the VA examination report pertains only to the 
Veteran's service-connected PTSD.  Accordingly, the Board will 
treat all psychiatric symptomatology as being attributable to the 
Veteran's service-connected PTSD.

A 30 percent rating for PTSD was awarded when the Veteran was 
granted service connection effective from March 3, 2005.  He 
asserts that his PTSD has been more disabling than initially 
rated.  He contends an evaluation in excess of 30 percent is 
warranted.

PTSD is evaluated under Diagnostic Code 9411.  Under that 
diagnostic code, a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2010).

The evidence of record pertaining the Veteran's service-connected 
PTSD consists of:  outpatient treatment records from the VA 
facilities in Little Rock, Arkansas, and Fort Myers, Florida; 
statements and an October 2007 psychological evaluation from the 
Veteran's private physicians; the May 2009 VA examination report; 
and statements from the Veteran and his wife, to include the oral 
testimony provided at the August 2010 Board hearing.  This 
evidence identifies manifested symptoms of hypervigilence, 
anxiety and panic, irritability, impaired memory, anger, 
difficulty concentrating, exaggerated startle response, 
isolation, avoidance, flashbacks, nightmares, and sleep 
impairment.  The May 2009 VA examination report specifically 
notes that the Veteran reported "occasional suicidal ideation" 
with no clear plan or intent.  Moreover, the Veteran and his wife 
testified that the Veteran's service-connected PTSD has caused 
difficulty in their marriage and impaired abstract thinking 
skills.

This evidence does not reflect that the Veteran has experienced 
all of the symptoms set forth as examples of what approximates a 
30 percent rating.  For instance, the May 2009 VA examiner 
described the Veteran's insight and judgment as "adequate" and 
his affect as "appropriate".  Additionally, his speech was 
within normal limits.  Nevertheless, the examiner diagnosed the 
Veteran with PTSD and assigned a GAF (global assessment of 
functioning) score of 57.  The Board observes that the Veteran's 
VA outpatient treatment records, dated from 2006 to 2008, reflect 
a GAF score consistently between 53 and 55.  A GAF score of in 
this range (53-57) is indicative of difficulty maintaining 
personal relationships, impaired memory and occasional panic 
attacks according to DSM-IV.  Those types of symptoms are 
reflective of a 50 percent rating.  The examiner characterized 
the symptoms as "mild to moderate".  This characterization of 
the effects of the Veteran's PTSD is consistent with a 50 percent 
rating rather than a 30 percent rating.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9411).

The Board notes that it is not expected, especially with the more 
fully described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2010).  This is 
particularly so in the context of evaluating psychiatric 
disorders in light of the fact that the listed symptoms are 
merely examples of a certain level of disability.  Accordingly, 
based on the evidence of record, to include the May 2009 VA 
examination report regarding the effects of the Veteran's PTSD, 
the Board finds that a 50 percent rating is warranted.  This is 
so since the effective date of the award of service connection, 
March 3, 2005.  See Fenderson, 12 Vet. App. at 126.

Although an initial rating of 50 percent is warranted for PTSD, 
an even higher initial rating of 70 or 100 percent is not 
warranted.  More severe manifestations approximating those levels 
of disability have not been shown.  The evidence of record, to 
include the May 2009 VA examination report, indicates that the 
Veteran had a normal appearance and personal hygiene with clear 
and coherent speech.  He was cooperative and friendly with 
orientation intact.  There were no delusions or hallucinations.  
There was no inappropriate, obsessive, or ritualistic behavior.  
He did not have homicidal or suicidal thoughts present.  The 
Veteran had good impulse control and no episodes of violence.  
Additionally, the Veteran has been married for over 60 years.  
Significantly, the examiner's characterization of the severity of 
the Veteran's PTSD equates to a 50 percent rating.  The examiner 
also found that the Veteran's PTSD symptoms did not result in 
deficiencies in the areas of judgment, thinking, family 
relations, work, mood, or school, and that they did not result in 
total occupational and social impairment.  Without sufficient 
evidence that the Veteran's PTSD has resulted in that type of 
impairment, an initial rating in excess of 50 percent is not 
warranted.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the Veteran is 
entitled to an initial evaluation in excess of 30 percent for 
PTSD-50 percent, but no higher.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against a higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 
1 Vet. App. at 56.


ORDER

A 50 percent rating for PTSD is granted effective from March 3, 
2005, subject to the laws and regulations governing the payment 
of monetary awards.




REMAND

As noted above in the introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the AOJ.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.

The Veteran has not received notice pursuant to the VCAA as it 
pertains to his claim for TDIU.  If, as here, the record has a 
procedural defect with respect to the notice required under the 
VCAA, this may not be cured by the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Board therefore must remand the case to the AOJ 
because the record does not show that the Veteran was provided 
adequate notice under the VCAA and the Board is without authority 
to do so.

Accordingly, this issue is REMANDED for the following actions:

1.  The AOJ must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the information and 
evidence required to substantiate his TDIU 
claim.  A copy of the letter should be sent 
to the Veteran's representative and they 
should be afforded an opportunity to 
respond.

2.  After undertaking the action set forth 
above and any additional development which 
it deems to be necessary, the AOJ should 
then adjudicate the Veteran's claim of 
entitlement to TDIU.  If the benefit sought 
on appeal is denied, the Veteran and his 
representative should be provided a copy of 
the denial and given an appropriate 
opportunity to respond.  They should also 
be sent a SSOC as the TDIU issue is not a 
separate "claim" under Rice.  Thereafter, 
the case should be returned to the Board 
for further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


